DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/04/2020 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/07/2021.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 11/29/2021 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 & 14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kudo et al (US20070090417).
	Regarding claim 1, Kudo discloses an one-time programmable (OTP) memory cell(FIG 1, fuses [0066-0068& 0075] comprising: an upper electrode(FIG 1; 12 with 14); an insulating layer beneath the upper electrode(FIG 1; 103); and a lower electrode with electrical field enhancement structure beneath the insulating layer(107&102and 104 with 105), wherein the electrical field enhancement structure has a least 10one tip portion(105 having a tip portion); and a shallow trench isolation region(102 with 107& 104), disposed adjacent to the insulating layer and the lower electrode(102 adjacent to 103 and 107), wherein the electrical field enhancement structure is surrounded by the shallow trench isolation region and the upper electrode partially covers the shallow trench isolation region(FIG 1; 102 with 107  and 104 surrounding 105 and 12 with 14 is partially covered by 102 with 107).
Regarding claim 2, Kudo discloses wherein the upper electrode comprises: a first doped region, wherein doping impurities of the first doped region is a first type of dopant polarity (FIG 1; [0068] discloses 12 comprising 14 wherein doped with N-type impurity ions).
Regarding claim 3, Kudo discloses wherein the lower electrode comprises: a second doped region, wherein doping impurities of the second doped region is the first type of dopant polarity(FIG 1; [0068] 104 is doped with N-type); 25a third doped region(FIG 1; 107 doped region), electrically connected to the second doped region(107 is electrically connected to 104), wherein doping impurities of the third doped region is the first type of dopant polarity(FIG 1; [0068] 107 is doped with n-type impurity ions) ; wherein the electrical field enhancement structure is formed by the second doped region and covered by the first doped region (105 is formed by 104 doped region and covered by 12 comprising 14 doped region). 
Regarding claim 7, Kudo discloses further comprising: a fourth doped region (FIG 1; [0068] discloses 106 in the 101), wherein doping impurities of the fourth doped region is a 15second type of 
Regarding claim 8, Kudo discloses an one-time programmable (OTP) memory array(FIG 1), comprising: a plurality of the OTP memory cells with a shared upper electrode(FIG 1; [0066-0068: 0075] discloses fuses e.g., transistors T1 and T2, R1, R2, C1, C2 with a upper electrode 14 [ Rs and Cs, can be other devices such as fuses [0075]) , each of the 20OTP memory cells further comprising: an insulating layer beneath the shared upper electrode(FIG 1; 103); and a lower electrode with electrical field enhancement structure beneath the insulating layer(107&102and 104 with 105), wherein the electrical field enhancement structure has a least one tip portion(105 having a tip portion); and 25a plurality of shallow trench isolation regions(FIG 1; (102s with 107s& 104s)), disposed between the OTP memory cells(FIG 1; 102s with 107s& 104s are in between of T1 T2, R1 R2 and C1 C2) , wherein the electrical field enhancement structure of each OTP memory cell is surrounded by one of the shallow trench isolation regions (FIG 1; 102s with 107 s and 104s surrounding 105s and 14 is partially covered by 102s with 107s).
Regarding claim 9, Kudo discloses wherein the shared upper electrode comprises: a first doped region, wherein doping impurities of the first doped region is a first type of dopant polarity (FIG 1; [0068] discloses 12 comprising 14 wherein doped with N-type impurity ions).
Regarding claim 10, Kudo discloses wherein the lower electrode of each OTP memory cell comprises: a second doped region, wherein doping impurities of the second doped region is the first type of dopant polarity(FIG 1; [0068] 104 is doped with N-type); 25a third doped region(FIG 1; 107 doped region), electrically connected to the second doped region(107 is electrically connected to 104), wherein doping impurities of the third doped region is the first type of dopant polarity(FIG 1; [0068] 107 is doped with n-type impurity ions) ; wherein the electrical field enhancement structure is formed by the second doped region and covered by the first doped region of the shared upper electrode (105 is formed by 104 doped region and covered by 12 comprising 14 doped region).
Regarding claim 14, Kudo discloses wherein each OTP memory cell further comprising: a fourth doped region (FIG 1; [0068] discloses 106 in the 101), wherein doping impurities of the fourth doped region is a 15second type of dopant polarity (106 in the 101 is doped with n-type), wherein the second doped region and the third doped region is disposed in the fourth doped region (104 and 107 is disposed in 101).   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al in view of Owada et al (US20160086961).
Regarding claim 4, Kudo discloses wherein the tip portion of the electrical field enhancement structure, third doped region (FIG 1; 105 and third doped region 107).
However, Kudo does not disclose generates an electrical field that is relatively stronger than electrical fields generated by the third doped region.
In the same field of endeavor, Owada discloses generates an electrical field that is relatively stronger than electrical fields generated by the third doped region (FIG 39; [0259] discloses having higher breakdown voltages region GEH, SSH and SW generated by the third doped region NDH). 

Therefore, it would be obvious to include the teachings of Owada (stronger electrical field) in the teachings of Kudo for benefit of avoiding the increase of the size of a memory cell [0004] Owada). 

Regarding claim 6, Kudo discloses wherein the upper electrode is 10electrically connected to and the lower electrode is electrically connected to (FIG 1; 12 is electrically connected and 102 with 107 and 104 is electrically connected). 
However, Kudo does not disclose a high voltage and a low voltage during a programming operation.
In the same field of endeavor, Owada discloses a high voltage and a low voltage during a programming operation (FIG 39; [0259] discloses a high and low breakdown voltage during programming). 
Kudo and Owada are analogous art because they are all directed to a semiconductor memory device with fuse, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kudo to include Owada because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Owada in the teachings of Kudo for benefit of avoiding the increase of the size of a memory cell [0004] Owada). 
Therefore, it would be obvious to include the teachings of Owada in the teachings of Kudo for benefit of avoiding the increase of the size of a memory cell [0004] Owada). 
Regarding claim 11, Kudo discloses wherein the tip portion of the electrical field enhancement structure, third doped region (FIG 1; 105 and third doped region 107).

In the same field of endeavor, Owada discloses generates an electrical field that is relatively stronger than electrical fields generated by the third doped region (FIG 39; [0259] discloses having higher breakdown voltages region GEH, SSH and SW generated by the third doped region NDH). 
Kudo and Owada are analogous art because they are all directed to a semiconductor memory device with fuse, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kudo to include Owada because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Owada (stronger electrical field) in the teachings of Kudo for benefit of avoiding the increase of the size of a memory cell [0004] Owada). 
Regarding claim 13, Kudo discloses wherein the shared upper electrode is 10electrically connected to and the lower electrode is electrically connected to (FIG 1; 12 is electrically connected and 102 with 107 and 104 is electrically connected). 
However, Kudo does not disclose a high voltage and a low voltage during a programming operation.
In the same field of endeavor, Owada discloses a high voltage and a low voltage during a programming operation (FIG 39; [0259] discloses a high and low breakdown voltage during programming). 
Kudo and Owada are analogous art because they are all directed to a semiconductor memory device with fuse, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kudo to include Owada because they are from the same field of endeavor. 


Claims 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al in view of Ding et al (US201900880939).
Regarding claim 5, Kudo discloses wherein the tip portion of the electrical field enhancement structure (FIG 1; 105).  
However, Kudo does not disclose has a radius of curvature that is smaller than 0.2um.
In the same field of endeavor, Ding discloses has a radius of curvature that is smaller than 0.2um (FIG 1; [0065] discloses the spacer 309 rounded edges of radius of 0.2mm or less e.g. please see MPEP 2144.06 range for example, anything less than 0.2mm also comprises 0.2um range.)
Kudo and Ding are analogous art because they are all directed to a semiconductor memory device with a spacer, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kudo to include Ding because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Ding in the teachings of Kudo for benefit of designing a cost effective with a high-quality semiconductor device. [0003 Ding). 
Regarding claim 12, Kudo discloses wherein the tip portion of the electrical field enhancement structure (FIG 1; 105).  
However, Kudo does not disclose has a radius of curvature that is smaller than 0.2um.
In the same field of endeavor, Ding discloses has a radius of curvature that is smaller than 0.2um (FIG 1; [0065] discloses the spacer 309 rounded edges of radius of 0.2mm or less e.g. please see MPEP 2144.06 range for example, anything less than 0.2mm also comprises 0.2um range.)
Kudo and Ding are analogous art because they are all directed to a semiconductor memory device with a spacer, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Kudo to include Ding because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Ding in the teachings of Kudo for benefit of designing a cost effective with a high-quality semiconductor device. [0003 Ding). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al (US9105310 FIG 1 discloses 130 an electrical field enhancement having a tip portion, upper electrode 106, lower electrode 108, and a shallow trench isolation 105). 
Sawai et al (US20060132035 FIG 1 and table 2; [0067] discloses radius of curvature R less than 0.2mm). 
Fang et al (CN205861806 First Figure, Abstract and Claims discloses an upper and lower voltage measurement system with upper and lower electrodes and fuse). 
Wada et al (US20080283931 FIG 5A; discloses OTP with upper region and UE, isolation region Le extended to the lower region G). 
Omaura et al (US20070207579 FIG 2; Abstract discloses insulating film, lower and upper electrodes with fuses (e.g., 20, 30)). 
Min et al (US20060226509 FIG 1-2; [0016-0018] discloses having a high programming voltage for 108 and low programming voltage for 114). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827